DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
Claims 1-11 and 21-29 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
 Applicant’s arguments filed on 6/6/2022 have been fully considered and are persuasive.  Thus, 35 USC 102 and 103 rejections to the claims have been withdrawn.
In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed. None of the prior art of record specifically teaches or makes obvious the combination of limitations of “determining”, “determining”, “generating”, “generating”, “causing”, “determining”, “determining”, “generating”, “generating” and “causing” as recited in claim 1 or similarly recited in claims 21 and 29. More specifically, the limitation of “determining a first level of interaction of the user at one or more instances of time occurring before, during, or after the user provided the spoken utterance to the automated assistant, wherein the first level of interaction is a metric that characterizes an estimated amount of attention the user is providing to the automated assistant at the one or more instances of time; determining whether the first level of interaction satisfies an interaction threshold; when the first level of interaction satisfies the interaction threshold: generating, based on the first level of interaction, assistant response data, wherein the assistant response data includes content that is responsive to one or more additional queries that are associated with a first user query embodied in the spoken utterance; generating, based on the first level of interaction and the assistant response data, first responsive output data, wherein the first responsive output characterizes a first responsive output that is responsive to the first user query and the one or more additional queries; causing the automated assistant to render the first responsive output to the user; and subsequent to the automated assistant rendering the first responsive output: determining a second level of interaction for the user; determining whether the second level of interaction satisfies the interaction threshold; and when the second level of interaction satisfies the interaction threshold: generating, based on the second level of interaction, additional assistant response data, wherein the additional assistant response data identifies one or more other additional queries that are associated with the first query; generating, based on the second level of interaction and the additional assistant response data, second responsive output data, wherein the second responsive output data characterizes a second responsive output that is responsive to the one or more other additional queries and is different than the first responsive output” is not taught by the prior art of record.
Therefore, claim 1 is deemed allowable. Claims 21 and 29 are also deemed allowable for the same reason. Claims 2-11 and 22-28 depend on and further limit independent claims 1 and 21, and are therefore deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659